Citation Nr: 0028479	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-13 337	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for anxiety disorder.


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
April 1983.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The appeal was docketed at the Board in 1999.


FINDING OF FACT

The claim for service connection for anxiety disorder is not 
plausible.


CONCLUSION OF LAW

The claim for service connection for anxiety disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claim for service connection for anxiety disorder 
is whether he has presented evidence of a well-grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well-grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claim for service 
connection for anxiety disorder is well grounded.

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded.  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998);  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, the second and third Caluza elements can also 
be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence of postservice 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Service connection may also be established under 38 C.F.R. 
§ 3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same disease.  See 
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. §§ 3.303(b), 3.309(a); 
Savage, 10 Vet. App. at 495.

The veteran asserts that he presently has an anxiety disorder 
which is traceable to "personal stress" which he experienced 
during his period of service.  He elaborates that he had been 
obliged to go through a "gas chamber" in service, subsequent 
to which he became "fearful" and "stressed out".  In this 
regard, service medical records reflect that the veteran 
underwent a mental status evaluation in March 1983.  The 
report pertaining to the same reflects that he was then 
alert, fully oriented, and that his thought content was 
normal; his "mood or affect" was indicated to be 
unremarkable.  There was no pertinent diagnosis.  When he 
was, apparently on the same day in March 1983, examined for 
service separation purposes, the veteran denied experiencing 
then, or in the past, either depression or excessive worry; 
he was psychiatrically evaluated as normal.

Subsequent to service, when he was examined by VA in July 
1998, the veteran's claims file was reviewed by the VA 
examiner.  The veteran indicated that he had experienced 
psychiatric symptoms since joining the service, and he 
complained of then (i.e., in July 1998) experiencing problems 
including nervousness which he attributed (as recorded by the 
examiner) "to his experience in the service."  Findings on 
mental status examination included an anxious mood and sleep 
disturbance.  The examination diagnosis was anxiety disorder, 
not otherwise specified.

In considering the veteran's claim for service connection for 
anxiety disorder, the Board is constrained to observe that 
service medical records are negative for any reference to an 
anxiety disorder.  In addition, while the Board acknowledges 
that he is currently, based on the report of his examination 
by VA in July 1998, shown to be assessed as having an anxiety 
disorder, there is no evidence relating such condition to his 
period of service.  Given the foregoing, then, a plausible 
claim for service connection for anxiety disorder is not 
presented.  See Epps, supra.  Therefore, such claim, as was 
determined by the RO, is not well grounded.  38 U.S.C.A. 
§ 5107(a).

In reaching the foregoing determination, the Board is 
cognizant that the veteran feels strongly that his presently 
assessed anxiety disorder is etiologically traceable to his 
period of service.  However, while the Board is sensitive to 
the veteran's view in this regard, it would respectfully 
point out that he is, as a lay person, not competent to 
provide an opinion which requires medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In addition, the Board observes, based on the veteran's 
related claim for service connection, that he was reportedly 
treated for psychiatric problems at non-VA facilities, 
Providence Hospital and Cook County Hospital, in Chicago, 
Illinois.  Although the veteran submitted related 
authorization (VA Forms 21-4142), the record does not appear 
to reflect that the RO has attempted to procure any report(s) 
from these facilities bearing on the treatment rendered the 
veteran.  However, because the veteran has not alleged that 
any such existing clinical report reflects attribution of an 
assessed anxiety disorder to his period of service, it is not 
incumbent on the RO to procure the same.  See Counts v. 
Brown, 6 Vet. App. 473, 477-78 (1994).

Finally, as pertinent to the veteran's claim for service 
connection for anxiety disorder, the Board is of the opinion 
that its discussion above bearing on such issue is sufficient 
to inform the veteran of the elements necessary to complete 
his application for a claim for service connection relative 
to such corresponding disability.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
the appeal for service connection for anxiety disorder is 
denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

